FILED
                           NOT FOR PUBLICATION                                 JUL 28 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


STEPHANIE ILENE LAZARUS,                         No. 10-55439

              Petitioner - Appellant,            D.C. No. 2:10-cv-01423-GHK-
                                                 FFM
  v.

LEROY D. BACA, Sheriff of Los Angeles            MEMORANDUM*
County; SUPERIOR COURT OF THE
STATE OF CALIFORNIA FOR THE
COUNTY OF LOS ANGELES,

              Respondents - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                    George H. King, District Judge, Presiding

                       Argued and Submitted July 16, 2010
                              Pasadena, California

Before: FARRIS and SILVERMAN, Circuit Judges, and ROBART, District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable James L. Robart, United States District Judge for the
Western District of Washington, sitting by designation.
      Petitioner-Appellant Stephanie Ilene Lazarus is held on bail of $10 million

while awaiting her trial for murder in California state court. She appeals the

district court’s dismissal of her petition for writ of habeas corpus, which

challenged her detention as a violation of the Excessive Bail Clause of the Eighth

Amendment to the United States Constitution and due process. The district court

concluded that the Younger abstention doctrine required dismissal. We have

jurisdiction pursuant to 28 U.S.C. § 2253 and review de novo the district court’s

decision to apply Younger abstention. Canatella v. California, 404 F.3d 1106,

1109 (9th Cir. 2005). For the following reasons, we affirm.

      In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court established

that a federal court generally must abstain from hearing a case that would enjoin or

otherwise interfere with ongoing state criminal proceedings. Absent limited

exceptions, Younger abstention is required if four elements are met: (1) state

proceedings are ongoing; (2) the state proceedings implicate important state

interests; (3) the state proceedings provide the federal litigant an adequate

opportunity to raise the federal claims; and (4) the federal proceedings would

interfere with the state proceedings in a way that Younger disapproves. San Jose

Silicon Valley Chamber of Commerce Political Action Comm. v. City of San Jose,

546 F.3d 1087, 1092 (9th Cir. 2008); AmerisourceBergen Corp. v. Roden, 495 F.3d
1143, 1148-49 (9th Cir. 2007).
      The district court correctly found that Younger abstention required dismissal

of Lazarus’s habeas petition. First, the parties agree that the state criminal

proceedings are ongoing. Second, the state criminal proceedings implicate

important state interests. See Kelly v. Robinson, 479 U.S. 36, 49 (1986); Rose v.

Mitchell, 443 U.S. 545, 585 (1979); Younger, 401 U.S. at 43-44. Third, Lazarus

“had an ‘adequate’ or ‘full and fair’ opportunity to raise [her] federal claims in the

state proceedings.” Commc’ns Telesys. Int’l v. Cal. Pub. Util. Comm’n, 196 F.3d
1011, 1019 (9th Cir. 1999); see Moore v. Sims, 442 U.S. 415, 425 (1979); Dubinka

v. Judges of the Superior Ct., 23 F.3d 218, 224-25 (9th Cir. 1994). “Younger

requires only the absence of ‘procedural bars’ to raising a federal claim in the state

proceedings.” Commc’ns Telesys. Int’l, 196 F.3d at 1020. The parties agree that

Lazarus was permitted the opportunity to raise her federal constitutional claims

before the California Superior Court, the California Court of Appeal, and the

California Supreme Court. There is no suggestion that the state proceedings did

not afford Lazarus an adequate opportunity to assert the legal claims presented in

her habeas petition. Fourth, Lazarus’s habeas petition threatens to interfere with

the state criminal proceedings in a manner that Younger disapproves by inserting

federal courts into the ordinary course of state criminal proceedings, with the

attendant risk that Lazarus, if released on lower bail, may not appear at trial. Cf.

O’Shea v. Littleton, 414 U.S. 488, 500-02 (1974); Suggs v. Brannon, 804 F.2d 274,
279 (4th Cir. 1986); Tarter v. Hury, 646 F.2d 1010, 1013 (5th Cir. Unit A June

1981); Wallace v. Kern, 520 F.2d 400, 405-06 (2d Cir. 1975).

      Additionally, Lazarus has neither argued nor shown that an exception to

Younger abstention applies. Exceptions to Younger abstention exist where there is

a “showing of bad faith, harassment, or some other extraordinary circumstance that

would make abstention inappropriate.” Middlesex County Ethics Comm. v. Garden

State Bar Ass’n, 457 U.S. 423, 435 (1982); see Baffert v. Cal. Horse Racing Bd.,

332 F.3d 613, 621 (9th Cir. 2003). Without more, we decline to fashion an

exception to Younger abstention on the facts of this appeal.

      In sum, on our de novo review, we conclude that Younger abstention

requires dismissal of Lazarus’s habeas petition.

      AFFIRMED.